 



Exhibit 10

AMERICAN STANDARD COMPANIES INC.
CORPORATE OFFICER SEVERANCE PLAN
(As Amended and Restated as of July 8, 2004)

Section I. Purpose.

     The purpose of the Plan is to provide elected officers of the Company with
severance benefits should their employment with the Company terminate under the
circumstances described below. The Plan supersedes any and all previous
severance pay practices or policies of the Company, whether written or
unwritten.

Section II. Definitions.

     A. Agreement and Release – means an agreement prepared by the Company under
which a Participant, in return for the benefits provided under the Plan, agrees
to release the Company and its affiliates from any and all claims which such
Participant may have against the Company at the time the agreement is executed,
and further agrees to certain other undertakings, including cooperation with the
Company in any matter which may give rise to legal claims against the Company, a
two year non-competition obligation, a two year non-solicitation obligation,
keeping confidential proprietary information of the company as well as the terms
of the Agreement and Release, settlement of any disputes concerning the
Agreement and Release through binding arbitration, and such other undertakings
as the Company may require from time to time.

     B. Beneficial Owner - means any “person”, as such term is used in Section
13(d) of the Act, who, directly or indirectly, has or shares the right to vote
or dispose of such securities or otherwise has “beneficial ownership” of such
securities (within the meaning of Rule 13d-3 and Rule 13d-5 under the Act),
including pursuant to any agreement, arrangement or understanding (whether or
not in writing).

     C. Board - means the Board of Directors of the Company.

     D. Cause - means a Participant’s (i) willful and continued failure
substantially to perform his or her duties with the Company or any Subsidiary
(other than any such failure resulting from incapacity due to reasonably
documented physical or mental illness), after a demand for substantial
performance is delivered to such Participant by the Chairman of the

- 1 -



--------------------------------------------------------------------------------



 



Board or officer of equivalent authority which specifically identifies the
manner in which it is believed that such Participant has not substantially
performed his or her duties, (ii) conviction of, or plea of nolo contendere to,
a felony, or (iii) the willful engaging by such Participant in gross misconduct
materially and demonstrably injurious to the Company or any Subsidiary or to the
trustworthiness or effectiveness of the Participant in the performance of his or
her duties. For purposes hereof, no act, or failure to act, on such
Participant’s part shall be considered “willful” unless done, or omitted to be
done, by him or her not in good faith and without reasonable belief that his or
her action or omission was in the best interest of the Company or a Subsidiary.
Any act, or failure to act, based upon authority given pursuant to a resolution
duly adopted by the Board or based upon the advice of counsel for the Company
shall be conclusively presumed to be done, or omitted to be done, by such
Participant in good faith and in the best interest of the Company or such
Subsidiary.

     E. Change of Control - shall mean the occurrence of any of the following
events:

     (i) any “person”, as such term is used in Section 13(d) of the Act (other
than the Company, any Subsidiary or any employee benefit plan maintained by the
Company or any Subsidiary (or any trustee or other fiduciary thereof)) is or
becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing 20% or more of the combined voting power of the Company’s
then-outstanding securities, provided, however, that an acquisition of
securities of the Company representing less than 25% of the combined voting
power shall not constitute a Change of Control if, prior to meeting the 20%
threshold, the members of the board who are not employees of the Corporation or
a Subsidiary Company unanimously adopt a resolution consenting to such
acquisition by such Beneficial Owners;

     (ii) during any consecutive 24-month period, individuals who at the
beginning of such period constitute the Board, together with those individuals
who first become directors during such period (other than by reason of an
agreement with the Company or the Board in settlement of a proxy contest for the
election of directors) and whose election or nomination for election to the
Board was approved by a vote of at least two-thirds of the directors then still
in office who either were directors at the beginning of the period or whose
election

- 2 -



--------------------------------------------------------------------------------



 



          or nomination for election was previously so approved (the “Continuing
Directors”), cease for any reason to constitute a majority of the Board;

     (iii) the consummation of any merger, consolidation, recapitalization or
reorganization involving the Company, other than any such transaction
immediately following which the persons who were the Beneficial Owners of the
outstanding voting securities of the Company immediately prior to such
transaction are the Beneficial Owners of at least 55% of the total voting power
represented by the voting securities of the entity surviving such transaction or
the ultimate parent of such entity in substantially the same relative
proportions as their ownership of the Company’s voting securities immediately
prior to such transaction; provided that, such continuity of ownership (and
preservation of relative voting power) shall be deemed to be satisfied if the
failure to meet such threshold (or to preserve such relative voting power) is
due solely to the acquisition of voting securities by an employee benefit plan
of the Company, such surviving entity, any Subsidiary or any subsidiary of such
surviving entity;

     (iv) the sale of substantially all of the assets of the Company to any
person other than any Subsidiary or any entity in which the Beneficial Owners of
the outstanding voting securities of the Company immediately prior to such sale
are the Beneficial Owners of at least 55% of the total voting power represented
by the voting securities of such entity or the ultimate parent of such entity in
substantially the same relative proportions as their ownership of the Company’s
voting securities immediately prior to such transaction; or

     (v) the shareholders of the Company approve a plan of complete liquidation
or dissolution of the Company.

     F. Company - means American Standard Companies Inc., a Delaware
corporation, and any successor thereto.

     G. Disability - means a Participant’s inability, due to reasonably
documented physical or mental illness, for more than six months to perform his
or her duties with the Company or a Subsidiary on a full time basis if, within
30 days after written notice of termination has been given to such Participant,
he or she shall not have returned to the full time performance of his or her
duties.

- 3 -



--------------------------------------------------------------------------------



 



     H. Effective Date - means April 27, 1991.

     I. Good Reason - means any of the following:

     (i) an adverse change in a Participant’s status or position(s) as an
executive of the Company, any adverse change in a Participant’s status or
position as an executive of the Company as a result of a material diminution in
his or her duties or responsibilities or a relocation of a Participant’s
principal place of employment to a location which is at least 30 miles further
from such Participant’s principal residence than his or her current location or
the assignment to him or her of any duties or responsibilities which are
inconsistent with such status or position(s), or any removal of such Participant
from or any failure to reappoint or reelect him or her to such position(s)
(except in connection with the termination of his or her employment for Cause,
Disability or retirement or as a result of his or her death or by him or her
other than for Good Reason);

     (ii) a reduction by the Company in such Participant’s base salary;

     (iii) the taking of any action by the Company or a Subsidiary (including
the elimination of a plan without providing substitutes therefor or the
reduction of his or her awards thereunder) that would substantially diminish the
aggregate projected value of such Participant’s awards under the Company’s or
such Subsidiary’s bonus and benefit plans in which he or she was participating
at the time of the taking of such action;

     (iv) the taking of any action by the Company or such Subsidiary that would
substantially diminish the aggregate value of the benefits provided such
Participant under the Company’s or such Subsidiary’s medical, health, accident,
disability, life insurance, thrift and retirement plans in which he or she was
participating at the time of the taking of such action; or

     (v) any purported termination by the Company of such Participant’s
employment that is not effected for Cause, provided that this shall not include
termination of employment at age sixty-five pursuant to the Company’s mandatory
retirement policy for Corporate Officers.

- 4 -



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, a termination for Good Reason shall not have
occurred (a) if the Participant consented in writing to the event giving rise to
the “Good Reason”, (b) if the Participant voluntarily terminates his or her
employment more than ninety (90) days after the occurrence of the event
constituting Good Reason, or (c) with regard to the occurrence of the events
described in paragraphs 4(ii), (iii) and (iv) above prior to a Change of
Control, if such reductions or actions are proportionate to the reductions or
actions applicable to other employees in similar positions pursuant to a cost
savings plan.

     J. Participant - means each elected officer of the Company.

     K. Plan - means the American Standard Companies Inc. Corporate Officer
Severance Plan.

     L. Plan Administrator - means the Management Development and Compensation
Committee of the Board (the “MDC”) or any committee or individual designated by
the MDC to perform some or all of its administrative functions hereunder.

     M. Subsidiary - means any corporation or partnership in which the Company
owns, directly or indirectly, 50% or more of the total combined voting power of
all classes of stock of such corporation or of the capital interest or profits
interest of such partnership.

Section III. Eligibility.

     A Participant shall be eligible to receive the benefits provided under the
Plan in the event that:



  (i)   such Participant voluntarily terminates his or her employment for Good
Reason or suffers an involuntary termination by the Company other than a
termination for Cause, provided that in either case such termination shall not
include a termination upon attainment of age sixty-five pursuant to the
Company’s mandatory retirement policy for Corporate Officers; and     (ii)  
such Participant executes an Agreement and Release in a form acceptable to the
Company at the time of the Participant’s termination of employment.

- 5 -



--------------------------------------------------------------------------------



 



No other individual shall be eligible for benefits under the Plan and the
payment of benefits hereunder shall not be affected by the payment of retirement
or other benefits under any other Company plan.

Section IV. Severance Payments.

     A Participant who satisfies the eligibility requirements of Section III
hereof shall receive severance payments equal to the sum of the following:

     A. an amount equal to two times (or in the case of the Chief Executive
Officer of the Company three times) the Participant’s annual base salary in
effect on the date the termination occurs; plus

     B. the amount of the Participant’s annual incentive plan target award in
effect for the calendar year in which the termination occurs determined without
regard to whether the applicable targets are obtained, multiplied by a fraction,
the numerator of which is the number of days in the year of termination that the
Participant was an employee of the Company, and the denominator of which is 365;
plus

     C. the amount (or in the case of the Chief Executive Officer, two times the
amount) of the Participant’s annual incentive plan target award in effect for
the year in which the termination occurs determined without regard to whether
the applicable targets are obtained.

Section V. Certain Additional Payments by the Company.

     (A) Anything in this Plan to the contrary notwithstanding, in the event it
shall be determined that any payment, award, benefit or distribution (or any
acceleration of any payment, award, benefit or distribution) by the Company (or
any of its affiliated entities) or any entity which effectuates a Change of
Control (or any of its affiliated entities) to or for the benefit of a
Participant (whether pursuant to the terms of this Plan or otherwise, but
determined without regard to any additional payments required under this
Section V) (the “Payments”) would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), or
any interest or penalties are incurred by a Participant with respect to such
excise tax (such excise tax, together with any such interest and penalties, are
hereinafter

- 6 -



--------------------------------------------------------------------------------



 



collectively referred to as the “Excise Tax”), then the Company shall pay to
such Participant (or to the Internal Revenue Service on behalf of Participant)
an additional payment (a “Gross-Up Payment”) in an amount such that after
payment by such Participant of all taxes (including any Excise Tax) imposed upon
the Gross-Up Payment, such Participant retains (or has had paid to the Internal
Revenue Service on his behalf) an amount of the Gross-Up Payment equal to the
sum of (x) the Excise Tax imposed upon the Payments and (y) the product of any
deductions disallowed because of the inclusion of the Gross-Up Payment in such
Participant’s adjusted gross income and the highest applicable marginal rate of
federal income taxation for the calendar year in which the Gross-Up Payment is
to be made. For purposes of determining the amount of the Gross-Up Payment, a
Participant shall be deemed (i) to pay federal income taxes at the highest
marginal rates of federal income taxation for the calendar year in which the
Gross-Up Payment is to be made, (ii) to pay applicable state and local income
taxes at the highest marginal rate of taxation for the calendar year in which
the Gross-Up Payment is to be made, net of the maximum reduction in federal
income taxes which could be obtained from deduction of such state and local
taxes and (iii) to have otherwise allowable deductions for federal income tax
purposes at least equal to the Gross-Up Payment.

     (B) Subject to the provisions of Section V(a), all determinations required
to be made under this Section V, including whether and when a Gross-Up Payment
is required, the amount of such Gross-Up Payment, and the assumptions to be
utilized in arriving at such determinations, shall be made by the public
accounting firm that is retained by the Company as of the date immediately prior
to the Change of Control (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and the Participant within fifteen
(15) business days of the receipt of notice from the Company or Participant that
there has been a Payment, or such earlier time as is requested by the Company
(collectively, the “Determination”). In the event that the Accounting Firm is
serving as accountant or auditor for the individual, entity or group effecting
the Change of Control, the Participant may appoint another nationally recognized
public accounting firm to make the determinations required hereunder (which
accounting firm shall then be referred to as the Accounting Firm hereunder). All
fees and expenses of the Accounting Firm shall be borne solely by the Company
and the Company shall enter into any agreement reasonably requested by the
Accounting Firm in connection with the performance of the services hereunder.
The Gross-Up Payment under this Section V with respect to any Payments shall be
made no later than thirty (30) days following such Payment. If the Accounting
Firm determines that no Excise Tax is payable by the

- 7 -



--------------------------------------------------------------------------------



 



Participant, it shall furnish the Participant with a written opinion to such
effect, and to the effect that failure to report the Excise Tax, if any, on the
Participant’s applicable federal income tax return will not result in the
imposition of a negligence or similar penalty. The Determination by the
Accounting Firm shall be binding upon the Company and Participant. As a result
of the uncertainty in the application of Section 4999 of the Code at the time of
the Determination, it is possible that Gross-Up Payments which will not have
been made by the Company should have been made (“Underpayment”) or Gross-Up
Payments are made by the Company which should not have been made
(“Overpayment”), consistent with the calculations required to be made hereunder.
In the event that the Participant thereafter is required to make payment of any
Excise Tax or additional Excise Tax, the Accounting Firm shall determine the
amount of the Underpayment that has occurred and any such Underpayment (together
with interest at the rate provided in Section 1274(b)(2)(B) of the Code) shall
be promptly paid by the Company to or for the benefit of the Participant. In the
event the amount of the Gross-Up Payment exceeds the amount necessary to
reimburse the Participant for his Excise Tax, the Accounting Firm shall
determine the amount of the Overpayment that has been made and any such
Overpayment (together with interest at the rate provided in Section 1274(b)(2)
of the Code) shall be promptly paid by the Participant (to the extent he has
received a refund if the applicable Excise Tax has been paid to the Internal
Revenue Service) to or for the benefit of the Company.

Section VI. Payment of Benefits.

     Unless the Plan Administrator determines otherwise, all severance payments
hereunder shall be paid in a single lump sum at, or as soon as practicable
after, the Participant’s termination of employment.

Section VII. Continuation of Welfare Plan Coverage.

     In the event of a Participant’s voluntary termination for Good Reason or
his or her involuntary termination by the Company other than a termination for
Cause, such Participant will be entitled, upon payment of any premiums or
co-payments theretofore required for such coverage, to continue all life,
accident and health coverage, on the same basis as in effect on the date he or
she terminated employment, for a period of 24 months from the date of
termination (36 months in the case of the Chief Executive Officer), provided
that, to the extent permitted by law, such coverage may be terminated at the
discretion of the Plan Administrator in the event the Participant obtains at
least equal alternate coverage.

- 8 -



--------------------------------------------------------------------------------



 



Section VIII. Financial Planning Assistance.

     The Company will reimburse a Participant for all bills which the Plan
Administrator determines are reasonably related to financial planning assistance
and tax preparation, provided that such bills are incurred and evidence of
payment by the Participant is submitted to the Plan Administrator within one
year after the date of termination.

Section IX. Reservation of Right to Amend and Terminate.

     The Company reserves the right, whether in an individual case or more
generally, by a majority of the Continuing Directors to amend, reduce or
eliminate the Plan, in whole or in part, at any time and from time to time
without notice, provided that no amendment to this Plan shall be made for two
years following the occurrence of a Change of Control if such amendment would
reduce the benefits hereunder and no such amendment shall be effective if a
Change of Control occurs within six months following such amendment.

Section X. Relationship to Other Benefits.

     No payment under the Plan shall be taken into account in determining any
payments, benefits, coverage levels or participation rates under any incentive
compensation plan, any pension, retirement, profit sharing, group insurance, or
other benefit plan of the Company; provided that, a Participant shall not be
entitled to receive the severance payment set forth in Section IV.B. of this
Plan if such Participant becomes entitled to receive a comparable payment under
the Company’s annual incentive program, whether pursuant to Sections 9.1 or 10.3
of the Company’s 2002 Omnibus Incentive Plan (or any successor thereto) or
pursuant to an employment agreement.

Section XI. Administration.

     Subject to Section V of the Plan, the Plan Administrator shall have full
power and authority to interpret and carry out the terms of the Plan, and to
exercise discretion where necessary or appropriate in the interpretation and
administration of the Plan, and prior to a Change of Control all decisions by
the Plan Administrator shall be final and binding on all affected parties.

Section XII. Expenses.

- 9 -



--------------------------------------------------------------------------------



 



     All expenses of administering the Plan shall be borne by the Company.

Section XIII. Withholding.

     The Company may withhold from any amounts payable hereunder such Federal,
state or local taxes as may be required to be withheld pursuant to any
applicable law or regulation.

Section XIV. Governing Law.

     This Plan and all rights and obligations hereunder shall be construed in
accordance with and governed by the laws of the State of Delaware, without
reference to the principles of conflict of laws.

- 10 -